        Case 9:20-cv-00023-DLC-KLD Document 11 Filed 05/21/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

  R.C. and J.M. individually and as
  parents and guardians of A.M., a minor            CV 20-23-M-DLC-KLD
  child, and A.M., a minor child,

                        Plaintiffs,                  ORDER

  vs.

  FAMILY SOLUTIONS, INC., an
  Idaho corporation, d/b/a TURNING
  WINDS BEHAVIORAL HEALTH,

                        Defendants.

        On February 28, 2020, the Court issued an order scheduling a preliminary

pretrial conference in this matter for May 28, 2020. (Doc. 3). The order established

May 21, 2020 as the deadline for the parties to file their preliminary pretrial

statements, joint discovery plan, and statement of stipulated facts. (Doc. 3 at 2-3).

        On May 20, 2020, Plaintiffs filed a Status Report advising the Court that the

parties are close to reaching an agreement to transfer this matter to arbitration.

Plaintiffs advise the Court that on or before May 26, 2020, the parties intend to

either file their preliminary pretrial conference materials or notify the Court that

they will be moving the case to arbitration.




                                           1
      Case 9:20-cv-00023-DLC-KLD Document 11 Filed 05/21/20 Page 2 of 2



      The Court will construe Plaintiffs’ Status Report as a motion to continue the

May 21, 2020 deadline for the parties to file their preliminary pretrial conference

materials. Accordingly, and good cause appearing,

      IT IS ORDERED that, on or before May 26, 2020, either (1) the parties shall

file their preliminary pretrial statements, joint discovery plan, and statement of

stipulated facts, or (2) Plaintiffs shall file a notice of voluntary dismissal pursuant

to Fed. R. Civ. P. 41(a)(1) or other appropriate motion.

             DATED this 21st day of May, 2020.


                                               ______________________________
                                               Kathleen L. DeSoto
                                               United States Magistrate Judge




                                           2
